Title: From Benjamin Franklin to Richard Jackson, 6 December 1753
From: Franklin, Benjamin
To: Jackson, Richard


Sir
Philada. Dec. 6. 1753
I received your Favour of the 29th June, with the curious astronomical Piece, for which please to accept my Thanks.
Our Vessel fitted out for the Discovery of a Northwest Passage, is return’d without entring Hudson’s Bay, being prevented by unusual Quantities of Ice. She has, however, made some Discoveries of the Harbours on the Labrador Coast, that may be useful; and I believe we shall fit her out again in the Spring for a second Attempt. We are oblig’d to you for your good Wishes, but more for giving us your Opinion concerning the Force of the Hudson’s Bay Charter, with regard to Trade in the Bay.
The Thoughts you mention to have collected on the Subject of Paper Money and a provincial Bank, will be very acceptable to me, and may be of use to the Colonies in general. I beg you will take the first Opportunity of communicating them.
I hope the Disorder you complain of, is, by this time thoroughly removed, and your Health perfectly restored, being, with the greatest Respect, Sir, Your most obedient humble Servant,
B Franklin
P.S. I send you the enclos’d Almanack for the Account it contains of the Increase of People in West Jersey.
Dr. Elliot writes me, that in their Town of Killingworth in which few or no Strangers come to settle, the People double every 15 Years, as appears by examining the Train band Lists taken annually.
 Addressed: To  Richard Jackson Esqr  Middle Temple  London
